            Case 19-01697-5-JNC                   Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                  Page 1 of 37
                                                                                                                                                 4/01/19 3:10PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OKLAHOMA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CAH Acquisition Company 12, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Fairfax Community Hospital
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  40 Hospital Rd.
                                  Fairfax, OK 74637
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Osage                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
            Case 19-01697-5-JNC                       Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                        Page 2 of 37
                                                                                                                                                       4/01/19 3:10PM

Debtor    CAH Acquisition Company 12, LLC                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a                          Eastern District of
     separate list.                               District   North Carolina                When       3/17/19                    Case number   9-01229-5-JNC
                                                             Western District of
                                                  District   Missouri                      When      10/23/11                    Case number   11-44749-drd11

10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                  Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
           Case 19-01697-5-JNC                    Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                      Page 3 of 37
                                                                                                                                                         4/01/19 3:10PM

Debtor   CAH Acquisition Company 12, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
           Case 19-01697-5-JNC                   Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                     Page 4 of 37
                                                                                                                                                     4/01/19 3:10PM

Debtor    CAH Acquisition Company 12, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 1, 2019
                                                  MM / DD / YYYY

                                 /s/ Charles E. Cartwright, Trustee for Receiver                          Charles E. Cartwright, Trustee for Receiver
                             X   for Debtor                                                               for Debtor
                                 Signature of authorized representative of debtor                         Printed name

                                         Trustee, Fairfax Healthcare Authority,
                                 Title   Receiver for Debtor




18. Signature of attorney    X   /s/ Sam G. Bratton                                                        Date April 1, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Sam G. Bratton
                                 Printed name

                                 Doerner, Saunders, Daniel & Anderson, L.L.P.
                                 Firm name

                                 Two West Second Street, Suite 700
                                 Tulsa, OK 74103-3117
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (918) 582-1211                Email address      sbratton@dsda.com

                                 OBA No. 1086 OK
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
            Case 19-01697-5-JNC                   Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                            Page 5 of 37
                                                                                                                                           4/01/19 3:10PM

Debtor     CAH Acquisition Company 12, LLC                                                  Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OKLAHOMA

Case number (if known)                                                   Chapter      11
                                                                                                                        Check if this an
                                                                                                                        amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     CAH Acquisition Company #1 LLC                                          Relationship to you

           North Carolina Eastern Bankruptcy
District   Court                                      When     2/19/19             Case number, if known             5:2019bk00730
Debtor     CAH Acquisition Company #2 LLC                                          Relationship to you

           North Carolina Eastern Bankrputcy
District   Court                                      When     3/17/19             Case number, if known             5:2019bk01230
Debtor     CAH Acquisition Company #3 LLC                                          Relationship to you

           North Carolina Eastern Bankruptcy
District   Court                                      When     3/14/19             Case number, if known             5:2019bk01180
Debtor     CAH Acquisition Company #4 LLC                                          Relationship to you

           North Carolina Eastern Bankruptcy
District   Court                                      When     3/17/19             Case number, if known             5:2019bk01228
Debtor     CAH Acquisition Company #5 LLC                                          Relationship to you
District   Kansas Bankruptcy Court                    When     3/13/19             Case number, if known             6:2019bk10359
Debtor     CAH Acquisition Company 11, LLC                                         Relationship to you

           Tennessee Western Bankruptcy
District   Court                                      When     3/08/19             Case number, if known             2:2019bk22020
Debtor     CAH Acquisition Company 12, LLC                                         Relationship to you

           North Carolina Eastern Bankruptcy
District   Court                                      When     3/17/19             Case number, if known             5:2019bk01229
Debtor     CAH Acquisition Company 6, LLC                                          Relationship to you

           North Carolina Eastern Bankruptcy
District   Court                                      When     3/21/19             Case number, if known             4:2019bk01300
Debtor     CAH Acquisition Company 7, LLC                                          Relationship to you

           North Carolina Eastern Bankruptcy
District   Court                                      When     3/21/19             Case number, if known             5:2019bk01298
Debtor     CAH Acquisition Company 7, LLC.                                         Relationship to you

           Oklahoma Western Bankruptcy
District   Court                                      When     3/21/19             Case number, if known             5:2019bk11040
Debtor     CAH Acquistion Company 16, LLC                                          Relationship to you

           North Carolina Eastern Bankruptcy
District   Court                                      When     3/17/19             Case number, if known             5:2019bk012227




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 5
         Case 19-01697-5-JNC                           Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                           Page 6 of 37
                                                                                                                                                   4/01/19 3:10PM




 Fill in this information to identify the case:

 Debtor name         CAH Acquisition Company 12, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OKLAHOMA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 1, 2019                           X /s/ Charles E. Cartwright, Trustee for Receiver for Debtor
                                                                       Signature of individual signing on behalf of debtor

                                                                       Charles E. Cartwright, Trustee for Receiver for Debtor
                                                                       Printed name

                                                                       Trustee, Fairfax Healthcare Authority, Receiver for Debtor
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-01697-5-JNC                           Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                             Page 7 of 37
                                                                                                                                                                          4/01/19 3:10PM




 Fill in this information to identify the case:
 Debtor name CAH Acquisition Company 12, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                OKLAHOMA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 QUALITY SYSTEMS                 Maureen Lavictoire NextGen Billing                                                                                                     $175,564.54
 PO BOX 511449                                      Software Services
 LOS ANGELES,                    mlavictoire@harris
 California                      computer.com
 90051-0000                      888-847-7747 ext
                                 2663
 REBOOT, INC                                        IT Professional                                                                                                       $57,744.00
 PO BOX 775535                                      Services
 CHICAGO, Illinois               3172254476
 60677-0000
 3M                                                              Coding Software                                                                                          $39,418.88
 2807 PAYSPHERE                                                  Services
 CIRCLE                          6517331110
 CHICAGO, Illinois
 60674-0000
 GENE EVANS                      Gene Evans MD                   Professional                                                                                             $36,322.00
 44702 S. 34700 Rd.                                              Services
 PAWNEE, Oklahoma                pawneedoc.@yaho
 74058-0000                      o.com
                                 918-762-3942
 SHARED MEDICAL                  Kathy Pitzner   MRI Services                                                                                                             $32,404.20
 SERVICES INC
 209 LIMESTONE                   kpitzner@sharedm
 PASS                            ed.com
 COTTAGE GROVE,                  608-839-9050 ext
 Wisconsin                       1275
 53527-0000
 HIPPA-GUARD                                                     HIPAA                                                                                                    $29,538.00
 PO BOX 80019                                                    Compliance
 #86038                          3173168880                      Services
 INDIANAPOLIS,
 Indiana 46280-0000
 CPSI                                                            Payroll and Billing                                                                                      $19,081.29
 PO BOX 850309                                                   Software Services
 MOBILE, Alabama                 8774241777
 36685-0000



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 19-01697-5-JNC                           Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                             Page 8 of 37
                                                                                                                                                                          4/01/19 3:10PM




 Debtor    CAH Acquisition Company 12, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TRUCODE, LLC                    Joanna Neri                     Coding Software                                                                                          $18,219.00
 150 BURFORD                                                     Services
 HOLLOW                          jneri@trucode.com
 ALPHARETTA,                     404-606-1699
 Georgia 30022-0000
 PATRIOT                         Rodney Skelton                  Contract Nursing                                                                                         $17,921.82
 PLACEMENT                                                       Services
 STAFFING LLC                    rodskelton@gmail.
 2105 BRIARWOOD                  com
 DRIVE                           806-553.5280
 AMARILLO, Texas
 79124-0000
 LABCORP                         Yoana Molina                    Reference Lab                                                                                            $17,733.27
 PO BOX 12140                                                    Services
 BURLINGTON,                     moliny1@labcorp.c
 North Carolina                  om
 27216-0000                      800-222-7566 ext
                                 65478
 ARJO, INC.                      nick.williams@arjo. Medical Supplies                                                                                                     $16,240.34
 PO BOX 640799                   com
 PITTSBURGH,
 Pennsylvania                    nick.williams@arjo.
 15264-0000                      com
                                 925-330-6251
 SYSCO FOOD                      Jennifer Kopeki     Dietery and                                                                                                          $16,152.13
 SERVICES                                            Housekeeping
 PO BOX 1127                     kopeki.jennifer@ok Supplies
 NORMAN,                         sysco.com
 Oklahoma                        281-758-6583
 73070-0000
 OSU FOUNDATION                  Dee Niles                       Recruiting                                                                                               $16,000.00
 400 S MONROE                                                    Services
 STILLWATER,                     dniles@osugiving.
 Oklahoma                        com
 74074-0000                      405-385-5136
 BECKMAN                         Gigi Garcia                     Lab Equipment                                                                                            $14,422.61
 COULTER INC                                                     Rental/Reagents
 DEPT CH 10164                   ggarcia02@beckm
 PALATINE, Illinois              an.com
 60055-0000                      714-792-1462
 MILLER EMS, LLC                 Matthew Miller                  Ambulatory                                                                                               $14,281.86
 PO BOX 65                                                       Transportation
 MEDFORD,                        mems@millerems.                 Services
 Oklahoma                        com
 73759-0000                      580-395-2426
 MEDLINE                         Shane Reed                      Medical Supplies                                                                                         $13,374.05
 INDUSTRIES INC
 PO BOX 121080                   sreed@medline.co
 DEPT 1080                       m
 DALLAS, Texas                   262-367-7501 ext
 75312-0000                      2252



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 19-01697-5-JNC                           Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                             Page 9 of 37
                                                                                                                                                                          4/01/19 3:10PM




 Debtor    CAH Acquisition Company 12, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 STANDLEY                        Tom Fender                      Copier Services                                                                                          $11,770.49
 SYSTEMS, LLC
 PO BOX 460                      tfender@standleys.
 CHICKASHA,                      com
 Oklahoma                        580-761-4163
 73023-0000
 GAS & SUPPLY                    Kathy Walsh                     Oxygen Vendor                                                                                            $11,745.79
 125 THRUWAY
 PARK                            cathy.walsh@gasa
 BROUSSARD,                      ndsupply.com
 Louisiana                       918-224-6455
 70518-3601
 UNITED LINEN                                                    Linen Services                                                                                           $10,335.04
 UNIFORM
 SERVICES                        8002596808
 400 WEST FRANK
 PHILLIPS
 BARTLESVILLE,
 Oklahoma
 74005-0000
 HEARTLAND                       Vicki Bogard                    Pathology                                                                                                  $9,729.15
 PATHOLOGY                                                       Services
 CONSULTANT                      vbogard@heartlan
 3509 FRENCH PARK                dpath.com
 DRIVE                           405-715-4500
 SUITE D
 EDMOND, Oklahoma
 73034-7296




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
         Case 19-01697-5-JNC                          Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                             Page 10 of 37
                                                                                                                                                 4/01/19 3:10PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Oklahoma
 In re       CAH Acquisition Company 12, LLC                                                                  Case No.
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 12,599.50
             Prior to the filing of this statement I have received                                        $                 12,599.50
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Town of Fairfax, OK.

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Town of Fairfax, OK or purchaser

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 1, 2019                                                                  /s/ Sam G. Bratton
     Date                                                                           Sam G. Bratton
                                                                                    Signature of Attorney
                                                                                    Doerner, Saunders, Daniel & Anderson, L.L.P.
                                                                                    Two West Second Street, Suite 700
                                                                                    Tulsa, OK 74103-3117
                                                                                    (918) 582-1211 Fax: (918) 591-5360
                                                                                    sbratton@dsda.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
         Case 19-01697-5-JNC                          Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                                       Page 11 of 37
                                                                                                                                                              4/01/19 3:10PM



                                                               United States Bankruptcy Court
                                                                     Northern District of Oklahoma
 In re      CAH Acquisition Company 12, LLC                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Health Acquisition CO, LLC,A West VA LLC



 HMC/CAH Consolidated, Inc. A Delaware Co



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Trustee, Fairfax Healthcare Authority, Receiver for Debtor of the corporation named as the debtor in this case,
declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.



 Date April 1, 2019                                                          Signature /s/ Charles E. Cartwright, Trustee for Receiver for Debtor
                                                                                            Charles E. Cartwright, Trustee for Receiver for Debtor

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case 19-01697-5-JNC                          Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                        Page 12 of 37
                                                                                                                                          4/01/19 3:10PM

Revised 02/2012



                                                               United States Bankruptcy Court
                                                                     Northern District of Oklahoma
 In re      CAH Acquisition Company 12, LLC                                                                Case No.
                                                                                  Debtor(s)                Chapter    11


                                               VERIFICATION AS TO OFFICIAL CREDITOR LIST

                                                                                   Original
                                                                                   Amendment
                                                                            Add             Delete
        I hereby certify under penalty of perjury that the master mailing list of creditors submitted either on the Creditor
List Submission application, or uploaded to the Electronic Case Filing System is a true, correct and complete listing to the
best of my knowledge.

         I further acknowledge that (1) the accuracy and completeness in preparing the creditor listing are the shared
responsibility of the debtor and the debtor’s attorney, (2) the court will rely on the creditor listing for all mailings, and (3)
that the various schedules and statements required by the Bankruptcy Rules are not used for mailing purposes.

        If this filing is an amendment to the creditor list, indicate only the number of creditors being added or to be
deleted at this time. (For verification purposes, attach a list of the creditors being submitted, uploaded, or to be
deleted.)

               717       # of Creditors (or if amended, # of creditors added)

Method of submission:
       a)    X     uploaded to Electronic Case Filing System; or
       b) _______Creditor List Submission application (to be used by Pro Se filers, found on the Court’s website at
                     www.oknb.uscourts.gov, or available in the Clerk’s Office)
__________# of Creditors (on attached list) to be deleted

 /s/ Charles E. Cartwright, Trustee for Receiver
                         for Debtor
 Debtor Signature                                                             Joint Debtor Signature
 Address:(if not represented by an attorney)                                  Address:(if not represented by an attorney)


 Phone:(if not represented by an attorney)                                    Phone:(if not represented by an attorney)


 /s/ Sam G. Bratton                                                           Date: April 1, 2019
 Attorney Signature
 Sam G. Bratton                                                               [Check if applicable]
 Doerner, Saunders, Daniel & Anderson, L.L.P.                                    Creditors with foreign addresses included
 Two West Second Street, Suite 700
 Tulsa, OK 74103-3117
 (918) 582-1211
 (918) 591-5360
 sbratton@dsda.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
3M    Case 19-01697-5-JNC Doc 1ACCURATE    ENVIRONMENTAL
                                 Filed 04/01/19            LLC 15:12:05
                                                Entered 04/01/19 AHMAD ABAZID
                                                                        Page 13 of 37
2807 PAYSPHERE CIRCLE          PO BOX 613                        5021 TAFT BLVD APT #4304
CHICAGO, Illinois 60674-0000 STILLWATER, Oklahoma 74076-0000     WICHITA FALLS, Texas 763

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




3M                          ACCURATENOW                  AIR EVAC EMS
REMITTANCE PROCESSING DEPT  7515 IRVINE CENTER DRIVE     1001 Boardwalk Springs,S2
MAIL STOP 224-05-N-42       IRVINE, California 92618-0000Attn: Training Center
ST. PAUL, Minnesota 55144-0000                           O'Fallon, Missouri 63368


A+ PRINTING                 ADVANCE BOILER REPR & SVC    AIR MED CARE
119 N THIRD                 36168 W STATE HWY 51         PO Box 948
PONCA CITY, Oklahoma 74601-0000
                            MANNFORD, Oklahoma 74044-0000West Plains, Missouri 65



AAAASF                      ADVANCED FILING SYSTEM INC        AIRGAS USA, LLC
7500 GRAND AVENUE SUITE 200 9528 E 55TH STREET STE A          PNC BANK
GURNEE, Illinois 60031-0000 TULSA, Oklahoma 74145-8151        PO BOX 676015
                                                              DALLAS, Texas 75267-6015


ABBOTT LABORATORIES INC     ADVANCED LABORATORY SERVICES,AIRSORCE
                                                          LLC
100 ABBOTT PARK ROAD        300 N. MERIDIAN SUITE 205-S  PO BOX 415
ABBOTT PARK, Illinois 60064-0000
                            OKLAHOMA CITY, Oklahoma 73107-0000
                                                         OSWASSO, Oklahoma 74055-



ABBVIE                      ADVANCED MOLECULAR DIAGNOSTICSALEXANDER R GENTY
ATTN DEPT. V345             535 EAST CRESCENT AVE         19901 COKER ROAD
1 NORTH WAUKEGAN ROAD       ATTN: CHIEF EXECUTIVE OFFICER TECUMSEH, OK 74873
NORTH CHICAGO, Illinois 60064-0000
                            RAMSEY, New Jersey 07446-0000


ABILITY NETWORK INC          AFCO INSURANCE PREMIUM FINANCE
                                                          ALFA MEDICAL EQUIPMENT I
DEPT CH 16577                PO BOX 360572                265 POST AVE SUITE 350
PALATINE, Illinois 60055-6577PITTSBURGH, Pennsylvania 15250-6572
                                                          WESTBURY, New York 11590



ACCENT FLOWERS & GIFTS       AGFA HEALTHCARE CORPORATION ALICIA ROACH
315 NORTH MAIN               MAIL CODE 5583              140 S 5TH
FAIRFAX, Oklahoma 74637-0000 PO BOX 105046               FAIRFAX, Oklahoma 74637-
                             ATLANTA, Georgia 30348-5046


ACCENT FLOWERS & GIFTS       AGILITY HEALTH LLC          ALIMED INC
315 NORTH MAIN               PO BOX 5509                 PO BOX 9135
FAIRFAX, Oklahoma 74637-0000 CAROL STREAM, Illinois 60197-5509
                                                         DEDHAM, Massachusetts 02



ACCURAD MEDICAL IMAGING SERVICES,
                             AHIMALLC                      ALLERGAN USA, INC
PO BOX 1128                  233 N MICHIGAN AVE, 21st FLOOR12975 COLLECTIONS CENTERD
MANNFORD, Oklahoma 74044-0000CHICAGO,, Illinois 60601-5809CHICAGO, Illinois 60693-
ALLICIA  J MILLER
      Case  19-01697-5-JNC   Doc 1ANFP                               ARROW INTERNATIONAL,
                                    Filed 04/01/19 Entered 04/01/19 15:12:05 Page 14 of 37 INC
44750 S 346 RD                    406 SURREY WOODS DRIVE             PO BOX 60519
PAWNEE, OK 74058                  ST CHARLES, Illinois 60174-0000    CHARLOTTE, North Carolin



ALLRED RECRUITING GROUP     ANGELA D IRONS                        ARTHROCARE MEDICAL CORPO
PO BOX 7261                 2825 LA CANN DRIVE                    7000 WEST WILLIAM CANNON D
SHAWNEE MISSION, Kansas 66207-0000
                            PONCA CITY, OK 74604                  BUILDING ONE
                                                                  AUSTIN, Texas 78735-0000


ALLSTATE WORKPLACE DIVISION      ANTHONY S DAVIS                  ARTHUR THOMPSON
PO BOX 650514                    250 ROBERTSON ADDITION RD        PO BOX 154
DALLAS, Texas 75265-0514         FAIRFAX, OK 74637                PAWNEE, Oklahoma 74058-0



ALTIS BARBARA                ANTHONY TECHNOLOGY LLC      ARVIN J POURTORKAN
PO BOX 412                   1216 E KENOSHA ST#266       P.O. BOX344
SHIDLER, Oklahoma 74652-0000 BROKEN ARROW, Oklahoma 74012-0000
                                                         EDMOND, OK 73083



AMBASSADOR COMPANY          APIC                        ASHLEY D ENGLE
PO BOX 890287               PO BOX 79502                201 S 7TH STREET
CHARLOTTE, North Carolina 28289-0287
                            BALTIMORE, Maryland 21279-0000
                                                        FAIRFAX, OK 74637



AMERICAN MEDICAL ASSOCIATION APRIA HEALTHCARE LLC        AT&T
PO BOX 930884                1716 SOLUTIONS CENTER       PO BOX 5014
ATLANTA, Georgia 31193-0884 CHICAGO, Illinois 60677-1007 CAROL STREAM, Illinois 6



AMERICAN OSTEOPATHIC ASSOC  Ariel Bouskila, Esq.                  ATHENA HEALTH, INC
PO BOX 6250                 Berkovitch & Bouskila, PLLC           PO BOX 415615
CAROL STREAM, Illinois 60197-6250
                            1330 6th Ave. Suite 600B.             BOSTON, Massachusetts 02
                            New York, NY 10019


AMERICAN PROFICIENCY INSTITUTE
                             ARJO, INC.                  Atlas Advance Funding, L
1159 BUSINESS PARK DRIVE     PO BOX 640799               c/o Edward W. Miller, Esq
TRAVERSE CITY, Michigan 49686-0000
                             PITTSBURGH, Pennsylvania 15264-0000
                                                         821 Franklin Ave. Ste. 20
                                                         Garden City, NY 11530


AMERIPATH TULSA DIAGNOSTICS ARMAN JANLOO                 ATLAS ADVANCED FUNDING, L
16375 COLLECTIONS CENTER DR 4599 N WASHINGTON ST APT 26L 132 32nd Street, Ste. 316
CHICAGO, Illinois 60693-0163 STILLWATER, Oklahoma 74075-0000
                                                         Brooklyn, NY 11232



AMY L DOMENY                     ARMSTRONG MEDICAL           Atlas Advanced Funding, L
P.O. BOX 61                      575 KNIGHTSBRIDGE PKWY      c/o Edward W. Miller., Es
RALSTON, OK 74650                PO BOX 700                  821 Franklin Ave. Ste. 20
                                 LINCOLNSHIRE, Illinois #####-####
                                                             Garden City, NY 11530
ATLAS ADVANCED  FUNDING, LLC.
      Case 19-01697-5-JNC Doc 1BEASLEY   TECHNOLOGY,
                                 Filed 04/01/19 EnteredINC       BIO-TEK Page
                                                       04/01/19 15:12:05  SERVICES,
                                                                              15 of 37 INC
132 32nd Street                117 N HARRISON                    5310 SOUTH LABURNUM AVE
Suite 316                      CUSHING, Oklahoma 74023-0000 RICHMOND, Virginia 23231
Brooklyn, NY 11232


AUDIT MICRO CONTROLS INC     BECKMAN COULTER INC          BIOTE MEDICAL, LLC
222 TECHNOLOGY PKWY          DEPT CH 10164                1875 W WALNUT HILL LN, ST1
PO BOX 3369                  PALATINE, Illinois 60055-0000IRVING, Texas 75038-0000
EATONTON, Georgia 31024-0000


AUTO CHLOR SERVICES LLC        BECKY DORNER & ASSOC, INC   BKD, LLP
PO BOX 4869                    546 SCOTLAND STREET         1201 WALNUT STREET, SUITE1
DEPARTMENT #205                DUNEDIN, Florida 34698-0000 KANSAS CITY, Missouri 64
HOUSTON, Texas 77210-4869


BARON HEALTHCARE             BERRY - 1132256539                BLUE CROSS & BLUE SHLD OK
PO BOX 3249                  PO BOX 37013                      BILLING DEPT
NEW YORK, New York 10116-0000CLEVELAND, Ohio 44137-0000        PO BOX 3283
                                                               TULSA, Oklahoma 74102-32


BARON HR HEALTHCARE, LLC       BEST WESTERN PLUS           BLUE CROSS BLUE SHIELD OK
AMERISOURCE FUNDING, INC       BROADWAY INN AND SUITES     PO BOX 801285
PO BOX 4738                    6101 N SANTA FE             KANSAS CITY, Missouri 64
HOUSTON, Texas 77210-4738      OKLAHOMA CITY, Oklahoma 73118-0000


BAXTER HEALTHCARE CORP      BIGHEART TIMES              BOSTON SCIENTIFIC CORP
ONE BAXTER PARKWAY          PO BOX 469                  PO BOX 951653
DEERFIELD, Illinois 60015-0000
                            BARNSDALL, Oklahoma 74002-0000
                                                        DALLAS, Texas 75395-1653



BAYER MEDICAL CARE INC.      BILLIE J SHIELDNIGHT              BRENDA R SCHAEFER
3930 Edison Lakes Pkwy       433 N 4th STREET                  505 N. ROCK RD APT 803
Mishawaka, Indiana 46545-0000FAIRFAX, OK 74637                 WICHITA, KS 67206



BAYTREE LEASING COMPANY     BINTZ PHARMACY              BRENNA L ANSON
ACCTS RECEIVABLE            2701 N 14th STREET          44750 S 346 RD
PO BOX 94125                PONCA CITY, Oklahoma 74601-0000
                                                        PAWNEE, OK 74058
PALATINE, Illinois 60094-4125


BAYTREE LEASING COMPANY     BIO-RAD LABORATORIES INC    BRIGGS CORPORATION
ACCTS RECEIVABLE            DEPT. 9740                  7300 Westown Parkway
PO BOX 94125                LOS ANGELES, California 90084-9740
                                                        Attn: Credit Services
PALATINE, Illinois 60094-4125                           West Des Moines, Iowa 50


BCBSKC - PCA                BIO-RAD LABORATORIES INC    BRITTNEE S MORRIS
PO BOX 419169               DEPT. 9740                  35636 EW 120
ATTN: BRENT HARRIS          LOS ANGELES, California 90084-9740
                                                        SEMINOLE, OK 74868
KANSAS CITY, Missouri 64141-6169
BROWN INDUSTRIES  INC
      Case 19-01697-5-JNC Doc 1CARDINAL    HEALTH
                                 Filed 04/01/19                   CARLA S Page
                                                Entered 04/01/19 15:12:05  BARTLETT
                                                                               16 of 37
101 SOUTH CHESTER ROAD         PO BOX 730112                      390 N. 2nd STREET
SWARTHMORE, Pennsylvania 19081-1998
                               MEDICAL PRODUCTS & SERVICES RALSTON, OK 74650
                               DALLAS, Texas 75373-0112


BRYAN A PLANK               CARDINAL HEALTH 200, LLC              CARLEY M MCINTURF
PLANK LAW FIRM              7000 CARDINAL PLACE                   605 S 7TH
PO BOX 489                  DUBLIN, Ohio 43017-0000               FAIRFAX, OK 74637
STILWATER, Oklahoma 74076-0000


BUECHLER AUTO SUPPLY         CARDINAL HEALTH MEDICAL              CARRA M WILLIANS
340 N MAIN                   MEDICAL PRODUCTS                     160 N. 4TH STREET
FAIRFAX, Oklahoma 74637-0000 PO BOX 730112                        FAIRFAX, OK 74637
                             DALLAS, Texas 75373-0112


BYRON STAPLES                CARDINAL HLTH DAL PHARMACY           CARSTENS
401 S 7TH STREET             PHARMACEUTICAL DISTRIBUTION          PO BOX 99110
FAIRFAX, Oklahoma 74637-0000 PO BOX 847384                        CHICAGO, Illinois 60693-
                             DALLAS, Texas 75284-7384


C & C MAGNET LLC             CARDINAL HLTH DAL PHARMCY            CARSTENS
12926 1ST ST STE 3           PHARMACEUTICAL DISTRIBUTION          PO BOX 99110
PO BOX 430                   PO BOX 847384                        CHICAGO, Illinois 60693-
BECKER, Minnesota 55308-0000 DALLAS, Texas 75284-7384


C & M CONNECTIONS                CARDINAL HLTH-728457             CASEY R STEELE
6105 county Road 5800            C/O BANK OF AMERICA              350101 E 4550 ROAD
Lubbock, TX 79415                PO BOX 847384                    PAWNEE, OK 74058
                                 DALLAS, Texas 75284-7384


C.G. ADVERTISING                 CARDIOLOGY OF OKLAHOMA           CBIZ VALUATION GROUP, LL
8436 S. 110TH E. AVE             802 S JACKSON                    ONE CITY PLACE DRIVE, STE5
TULSA, Oklahoma 74133-0000       SUITE 500                        ST LOUIS, Missouri 63141
                                 TULSA, Oklahoma 74127-0000


CABLE & CONNECTIVITY SOLUTIONS
                             CAREERTRACK                 CDW GOVERNMENT
4721 HASTINGS PLACE          PO BOX 219468               75 REMITTANCE DR, STE 151
LAKE OSWEGO, Oregon 97035-0000
                             KANSAS CITY, Missouri 64121-9468
                                                         CHICAGO, Illinois 60675-



CADMET INC.                 CAREEXPAND, LLC                       CEDAR CREEK SEMINARS, LL
PO BOX 24                   8330 LYNDON B JOHNSON FWY             PO BOX 663
MALVERN, Pennsylvania 19355-0000
                            SUITE 1180                            COWETA, Oklahoma 74429-0
                            DALLAS, Texas 75243-0000


CARDIAC SCIENCE CORP             CARI LYNN REEVES                 CENTER FOR MEDICAL EDUCA
DEPT 0587                        1625 DONAHOE                     PO BOX 600
PO BOX 120587                    PONCA CITY, OK 74601             CREAMERY, Pennsylvania 1
DALLAS, Texas 75312-0587
CENTIMARK
      CaseCORPORATION
           19-01697-5-JNC Doc 1CIP  Consulting
                                 Filed           LLC 04/01/19 15:12:05
                                       04/01/19 Entered        COLA, INC
                                                                       Page 17 of 37
PO BOX 536254                  1833 Shady Lane                 9881 BROKENLAND PKWY SUI2
PITTSBURGH, Pennsylvania 15253-5904
                               Edmond, Oklahoma 73003-0000 COLUMBIA, Maryland 21046



CENTRAL COMPOUND PHARMACY     CITY FINANCE                COMMUNITY DIRECTORIES
805 BELLE VISTA DRIVE, SUITE 2200 SOUTH 4TH               PO BOX 1024
SPRINGFIELD, Kentucky 40069-0000
                              PONCA CITY, Oklahoma 74601-0000
                                                          SAPULPA, Oklahoma 74067-



CENTRAL DRUG SYSTEM         CITY MAGNET, INC            COMPONE SERVICES, LTD
16560 HARBOR BLVD SUITE A   PO BOX 529                  2448 E 81st St
FOUNTAIN VALLEY, California 92708-0000
                            35 VALLEY ROAD              Suite 900
                            SUNRISE BEACH, Missouri 65079-0000
                                                        Tulsa, Oklahoma 74137-00


CENTURION MEDICAL PRODUCTS CORP
                             CITY NATIONAL BANK & TRUST  COMPSOURCE OKLAHOMA
PO BOX 842816                ATTN: JACKIE SANTOS         PO BOX 269021
BOSTON, Massachusetts 02284-2816
                             PO BOX 2009                 OKLAHOMA CITY, Oklahoma
                             LAWTON, Oklahoma 73502-0000


CHARLES CROWELL III          CITY OF PAWNEE              COMPUTER PRODUCTS & SUPPI
624 S 7TH STREET             510 ILLINOIS                975 NIMCO DRIVE, UNIT C
FAIRFAX, Oklahoma 74637-0000 PAWNEE, Oklahoma 74058-0000 CRYSTAL LAKE, Illinois 6



CHARLES CROWELL III          CLEVELAND AMERICAN          COMPUTER PROGRAMS & SYSTI
624 S 7TH STREET             PO BOX 68                   6600 WALL STREET
FAIRFAX, Oklahoma 74637-0000 CLEVELAND, Oklahoma 74020-0000
                                                         MOBILE, Alabama 36685-00



CHELSEA J HOLMES              CLIA LABORATORY PROGRAM     COMTRIX SOLUTIONS, INC
500 TALLCHIEF DRIVE           PO BOX 530882               COMTRIX HEALTHCARE
FAIRFAX, OK 74637             ATLANTA, Georgia 30353-0882 22656 PHILOMONT RIDGE CT
                                                          ASHBURN, Virginia 20148-


CHRISSIE N COLLINS            CLIFF WILSON                CONE INSTRUMENTS
50950 E 45-5 RD               2206 HAVENWOOD ROAD         5201 NAIMAN PARKWAY
PAWNEE, OK 74058              PONCA CITY, Oklahoma 74604-0000
                                                          SOLON, Ohio 44139-1020



CIM TEL CABLE INC           CLIFTON L WILSON                 CONNECTIONS AND MORE INC
PO BOX 248886               2206 HAVENWOOD RD                1647 E 75TH STREET NORTH
OKLAHOMA CITY, Oklahoma 73124-8886
                            PONCA CITY, OK 74604             TULSA, Oklahoma 74126-00



CINDY ROGERS                 CLINICAL CODING SOLUTIONS   CONNIE BURTRUM
301 S. Regan Ave             1700 SWIFT, STE 200         200 N. 2nd Street
Fairfax, Oklahoma 74637-0000 NORTH KANSAS CITY, Missouri 64116-0000
                                                         FAIRFAX, Oklahoma 74637-
CONNIECase
       I BURTRUM
           19-01697-5-JNC   Doc 1CRYSTAL   L GRIFFITH
                                   Filed 04/01/19                   DEBBIE BARNARD
                                                  Entered 04/01/19 15:12:05 Page 18 of 37
200 N 2ND STREET                 219 S. PITTSBURG AVENUE            1532 COUNTY ROAD 5905
FAIRFAX, OK 74637                TULSA, OK 74112                    FAIRFAX, Oklahoma 74637-



CONTEMPORARY CONCEPTS INC   CSC                           DEBBIE CRAWFORD
PO BOX 669084               2711 CENTERVILLE ROAD, STE 400432 STALLARD ROAD
CHARLOTTE, North Carolina 28266-9084
                            WILMINGTON, Delaware 19808-0000
                                                          HOMINY, OK 74035



CONTROL COMPANY                 CUMMINS SOUTHERN PLAIN 027-4248
                                                             DEBBIE F MOORE
PO BOX 204348                   PO BOX 206039                703 HOLMES AVE
DALLAS, Texas 75320-4348        DALLAS, Texas 75320-6039     CUSHING, OK 74023



CPSI                            CURTIS RESTAURANT               DEBBIE FRY
PO BOX 850309                   6577 E 40TH ST                  306 N VINE
MOBILE, Alabama 36685-0000      TULSA, Oklahoma 74145-0000      CLEVELAND, Oklahoma 7402



CPSI                            CURTIS RESTAURANT               DEBRA A BARNARD
PO BOX 850309                   6577 E 40TH ST                  1532 COUNTY RD 5905
MOBILE, Alabama 36685-0309      TULSA, Oklahoma 74145-0000      FAIRFAX, OK 74637



CREST HEALTHCARE SUPPLY      DANA M BENNETT                     DEBRA G CHOATE
PO BOX 727                   420 MASON STREET                   404 HILLDALE
DASSEL, Minnesota 55325-0727 FAIRFAX, OK 74637                  FAIRFAX, OK 74637



CRITICAL COMM                   DANE & ASSOCIATES ELECTRIC COMPANY,
                                                             DELAWARE
                                                                    INC.
                                                                       SECRETARY OF ST
10222 E 41ST ST                 4721 SW 18TH STREET          STATE OF DELAWARE
TULSA, Oklahoma 74146-0000      OKLAHOMA CITY, Oklahoma 73128-0000
                                                             DIVISION OF CORPORATIONS
                                                             BINGHAMPTON, New York 19


CROSS COMMUNICATIONS, INC   DAVID K SPEARS                      DELLA D MCWILLIAMS
PO BOX 9                    3414 MEADOW LANE                    2802 N. LINCOLN STREET
WARNER, Oklahoma 74469-0009 PONCA CITY, OK 74604                Stillwater, OK 74075



CROSS COUNTRY EDUCATION     DBR PUBLISHING CO, LLC      DELTA DENTAL
PO BOX 200                  11375 E 61ST SUITE 102      DELTA DENTAL OF MO LOCKBO
BRENTWOOD, Tennessee 37024-0000
                            PO BOX 470303, Oklahoma 74147-0303
                                                        PO BOX 790320
                                                        ST LOUIS, Missouri 63179


CROWN PHARMACEUTICALS, INC. DE LAGE LANDEN              DESTANEE R DONALDSON
201 ST. CHARLES AVE.        PO BOX 41602                PO BOX 36
STE. #114-373               PHILADELPHIA, Pennsylvania 19101-1602
                                                        FAIRFAX, OK 74637
NEW ORLEANS, Louisiana 70170-0000
DEWBERRY
      Case 19-01697-5-JNC Doc 1DOCK
                                 Filed& 04/01/19
                                         LOCK STORAGE              DRUGS OFPage
                                                 Entered 04/01/19 15:12:05   ABUSE
                                                                                19 ofTESTING
                                                                                      37     L
PO BOX 1824                    ATTN: BETTY GRIGG                   2626 SOUTH SHERIDAN ROAD,S  5
MERRIFIELD, Virginia 22116-1824301 N MAIN                          PO BOX 35200
                               FAIRFAX, Oklahoma 74637-0000 TULSA, Oklahoma 74153-00


DIAGNOSTIC HEALTH SERVICES       DOCUMENT IMAGING SOLUTIONS        DRUMRIGHT REGIONAL HOSPI
PO BOX 972288                    PO BOX 470646                     610 WEST BYPASS
DALLAS, Texas 75397-0000         TULSA, Oklahoma 74147-0000        DRUMRIGHT, Oklahoma 7403



DIAGNOSTIC HEALTH SRVCS          DONALD R HILL                     E G OWENS
PO BOX 972288                    419 EAST F STREET                 40 HOSPITAL ROAD
DALLAS, Texas 75397-0000         JENKS, OK 74037                   FAIRFAX, Oklahoma 74637-



DIAGNOSTIC IMAGING ASSOC         DONNA M RENFRO                    E G OWENS
PO BOX 973038                    72 ROBERTSON ADDITION RD          12500 NE 36TH STREET
DALLAS, Texas 75397-0000         FAIRFAX, OK 74637                 Choctaw, OK 73020



DIAGNOSTIC IMAGING ASSOC         DOORMAN DOOR SERVICE OF TULSAE GARI OWENS
PO BOX 973038                    1405 N HWY 66                40 HOSPITAL ROAD
DALLAS, Texas 75397-0000         CATOOSA, Oklahoma 74015-0000 FAIRFAX, Oklahoma 74637-



DIAGNOSTIC LAB OF OK             DOUG BURTRUM                 EAGLEEYE RADIOLOGY INC
PO BOX 676324                    200 N Second Street          PO BOX 856
DALLAS, Texas 75267-6324         Fairfax, Oklahoma 74637-0000 CARTHAGE, Missouri 64836



DICKSON                      DP MEDICAL SERVICES          EAGLEMED
930 SOUTH WESTWOOD AVENUE    23630 E 700 RD               ATTN: VICKIE - EDUCATION
ADDISON, Illinois 60101-4917 WAGONER, Oklahoma 74467-0000 6601 W PUEBLO
                                                          WICHITA, Kansas 67209-00


DIETARY MANAGERS ASSOCIATION DP MEDICAL SERVICES          ECLIPSE THERAPY SOLUTIONL
406 SURREY WOODS DRIVE       23630 E 700 RD               PO BOX 268946
ST CHARLES, Illinois 60174-0000
                             WAGONER, Oklahoma 74467-0000 OKLAHOMA CITY, Oklahoma



DIVERSIFIED BIOLOGICALS, LLC DR MARSHALL EARLY                     ECOLAB
3453 PELHAM ROAD, STE 104    1816 S CARSON                         PO BOX 70343
GREENVILLE, South Carolina 29615-0000
                             TULSA, Oklahoma 74119-0000            CHICAGO, Illinois 60673-



DJO GLOBAL, INC.             DRUG ENFORCEMENT ADMINISTRATION
                                                          ECOLAB
1430 DECISION STREET         PO BOX 2639                  PO BOX 70343
VISTA, California 92081-8553 SPRINGFIELD, Virginia 22152-2639
                                                          CHICAGO, Illinois 60673-
EDNA GIBSON
       Case 19-01697-5-JNC   Doc 1EPIC                               FAIRFAX Page
                                    Filed 04/01/19 Entered 04/01/19 15:12:05  COMMUNITY
                                                                                  20 of 37 HOSPIT
416 N 6TH ST                      PO BOX 218                         40 HOSPITAL ROAD
FAIRFAX, OK 74637                 OKLAHOMA CITY, Oklahoma 73101-0000 FAIRFAX, Oklahoma 74637-



EIDEBAILLY LLP                   EPOWERDOC INC                     FAIRFAX DRUG
6226 EAST 101ST, SUITE 200       PO BOX 241642                     249 N MAIN
TULSA, Oklahoma 74137-0000       OMAHA, Nebraska 68124-0000        FAIRFAX, Oklahoma 74637-



ELECTRONIC DICTATION TULSA       ERx, LLC                     FAIRFAX DRUG
9717 E 42ND ST, STE 142          9724 KINGSTONE PIKE STE 1300 249 N MAIN
TULSA, Oklahoma 74146-0000       KNOXVILLE, Tennessee 37922-0000
                                                              FAIRFAX, Oklahoma 74637-



EMBASSY SUITES                EVOQUA 901727915             FAIRFAX HARDWARE
315 JULIA STREET              28563 Network place          229 N MAIN
NEW ORLEANS CONVENTION CENTER Chicago, Illinois 60673-1285 FAIRFAX, Oklahoma 74637-
NEW ORLEANS, Louisiana 70130-0000


EMERGENCY MEDICAL PRODUCT    EWING ELECTRIC MOTOR LLC    FAMILY DISCOUNT PHARMACY
25196 NETWORK PLACE          PO BOX 1402                 310 FARIVIEW AVE
CHICAGO, Illinois 60673-1251 1023 S PERKINS ROAD         PONCA CITY, Oklahoma 746
                             STILLWATER, Oklahoma 74076-0000


EMERGENCY POWER SYSTEMS, INC EXCHANGE CART ACCESSORIES  Favorite Healthcare StafI
2959 WEST 21ST STREET        PO BOX 160                 7255 West 98th Terrace
TULSA, Oklahoma 74107-0000 FREEBURG, Illinois 62243-0000Building 5, Suite 150
                                                        Overland Park, Kansas 66


EMERY PRATT COMPANY         FAIRFAX AREA CHMBR OF COM    FEDERAL EXPRESS
1966 W MAIN ST              COMMERCE                     PO BOX 660481
OWOSSO, Michigan 48867-1397 PO BOX 35                    DALLAS, Texas 75266-0481
                            FAIRFAX, Oklahoma 74637-0000


EMPI INC                         FAIRFAX AUTOMOTIVE           FEDERAL EXPRESS
PO BOX 660154                    701 NORTH MAIN               PO BOX 660481
DALLAS, Texas 75266-0154         FAIRFAX, Oklahoma 74637-0000 DALLAS, Texas 75266-0481



EMPI INC                         FAIRFAX AUTOMOTIVE           FIDELITY HEALTHCARE CONS
PO BOX 660154                    701 NORTH MAIN               PO BOX 959
DALLAS, Texas 75266-0154         FAIRFAX, Oklahoma 74637-0000 STROUD, Oklahoma 74079-0



ENDEX INC OF TULSA               FAIRFAX CHIEF                FIRST CALL OF TULSA
PO BOX 471039                    301 HUNSAKER AVENUE          LOCK BOX 1 PO BOX 1857
TULSA, Oklahoma 74147-0000       FAIRFAX, Oklahoma 74637-0000 OWASSO, Oklahoma 74055-0
FIRST FINANCIAL  CORPORATEDoc
      Case 19-01697-5-JNC  LEASING,
                              1GEFiled
                                  CAPITAL
                                       LLC C/O Entered
                                       04/01/19 RICOH 04/01/19
                                                       USA PROGRGRAINGER
                                                               15:12:05   WW 21
                                                                        Page INCof 37
711 KIMBERLY AVE SUITE 160     PO BOX 13708                     PO BOX 419267
PLACENTIA, California 92870-0000
                               MACON, Georgia 31208-3708        DEPT 823447842
                                                                KANSAS CITY, Missouri 64


FISHER SCIENTIFIC COMPANY LLCGE CAPITAL INFORMATION TECH SOLUTIONS,
                                                          GREAT PLAINS
                                                                     I SLEEP SPECII
ACCT #004173-001             PO Box 538193                PO BOX 893
PO BOX 404705                C/O PNC BANK                 WAGONER, Oklahoma 74477-
ATLANTA, Georgia 30384-4705 Atlanta, Georgia 30353-6732


FLEX NURSING LLC            GEL FUNDING, LLC.                GREEN COUNTRY ED SVCS
PO BOX 12854                5308 13th Ave. Ste. 324          29660 S 534 RD
OKLAHOMA CITY, Oklahoma 73157-0000
                            1330 6th Ave. Ste 600B           PARK HILL, Oklahoma 7445
                            Brooklyn, NY 11219


FRED H MORLEY                 Gel Funding, LLC.              GREEN COUNTRY REHAB LLC
208 HIGHLAND ROAD             c/o Ariel Bouskila, Esq.       4142 S HARVARD AVE STE D-
PAULS VALLEY, OK 73075        1330 6th Ave. Ste. 600B        TULSA, Oklahoma 74135-00
                              New York, NY 10019


FREEZER CONCEPTS            GENE EVANS                  Green Note Capital ParntI
PO BOX 863                  44702 S. 34700 Rd.          c/o Joe Lieberman, Esq.
SOUTHBURY, Connecticut 06488-0000
                            PAWNEE, Oklahoma 74058-0000 124 Grove Ave.
                                                        Cedarhurst, NY 11516


GABRIEL GRAHAM                GENE H EVANS                   GREEN NOTE CAPITAL PARTNI
624 S 7th                     44702 S 34700 RD               1202 Ave. U
FAIRFAX, OK 74637             PAWNEE, OK 74058               Brooklyn, NY 11229



GAS & SUPPLY                GENZYME BIOSURGERY          H & H PLUMBING OF OK
125 THRUWAY PARK            PO BOX 223122               44526 S 35500 RD
BROUSSARD, Louisiana 70518-3601
                            PITTSBURGH, Pennsylvania 15251-0000
                                                        PAWNEE, Oklahoma 74058-0



GATEWAY EDI LLC              GERALD A. DOEKSEN           HAYES AIR CONDITION & HE
75 REMITTANCE DRIVE          PMB 292                     606 E CHEROKEE
SUITE 6649                   601 S. WASHINGTON ST        PO BOX 676
CHICAGO, Illinois 60675-6649 STILLWATER, Oklahoma 74074-0000
                                                         NOWATA, Oklahoma 74048-0


GAWENDA SEMINARS & CONSULTING,
                             GFI
                               INC
                                 SOFTWARE FLORIDA, INC    HEALTH CARE LOGISTICS
23501 CINEMA DR. SUITE 116   33 N GARDEN AVENUE, STE 1200 PO BOX 400
VALENCIA, California 91355-0000
                             CLEARWATER, Florida 33755-0000
                                                          CIRCLEVILLE, Ohio 43113-



GE CAPITAL                  GLAXOSMITHKLINE PHARMACEUTICALS
                                                         Healthcare Professional E
                                                                                 S
PO BOX 641419               PO BOX 740415                PO Box 318
PITTSBURGH, Pennsylvania 15264-1419
                            ATLANTA, Georgia 30374-0415 Ellis, Kansas 67637-0000
HEALTHCORE
      Case 19-01697-5-JNC Doc 1HILL
                                 FiledROM CO INCEntered 04/01/19 15:12:05
                                       04/01/19                   HOSPITAL  EQUIPMENT
                                                                          Page 22 of 37 RENTAC
PO BOX 210834                  PO BOX 643592                      21900 EAST 96TH STREET
BEDFORD, Texas 76095-0000      PITTSBURGH, Pennsylvania 15264-3592BROKEN ARROW, Oklahoma 7



HEART INSTITUTE OF TULSA        HILLCREST MEDICAL CENTER         HOT SHOT POWER WASHING, I
6972 E 38TH ST                  1120 S. UTICA AVE                PO BOX 812
TULSA, Oklahoma 74145-0000      TULSA, Oklahoma 74104-0000       ENID, Oklahoma 73701-000



HEART INSTITUTE OF TULSA DIAGNOSTI
                             HILLERY
                                   HEALT
                                     M LEWIS                     HRDIRECT
6972 EAST 38TH STREET        P.O. BOX 496                        PO BOX 452019
TULSA, Oklahoma 74145-0000 SHIDLER, OK 74652                     SUNRISE, Florida 33345-2



HEARTLAND PATHOLOGY CONSULTANT
                             HIPPA-GUARD                HUBERT COMPANY
3509 FRENCH PARK DRIVE       PO BOX 80019               25401 NETWORK PLACE
SUITE D                      #86038                     CHICAGO, Illinois 60673-
EDMOND, Oklahoma 73034-7296 INDIANAPOLIS, Indiana 46280-0000


HELDEBRANDT CONSULTING, LLC     HMC/CAH CONSOLIDATED INC    HUTCH'S CUSTOM
5130 OAK TIMBER DRIVE           1100 MAIN ST, STE 2350      230 KAH WAH C RD
TULSA, Oklahoma 74131-0000      KANSAS CITY, Missouri 64105-0000
                                                            FAIRFAX, Oklahoma 74637-



HENRY SCHEIN, LLC            HMS HEALTH LLC              HUTCHISON PLUMBING
DEPT CH 14125                740 SPIRIT 40 PARK DRIVE    35245 S 3510 RD
PALATINE, Illinois 60055-4125CHESTERFIELD, Missouri 63005-0000
                                                         RALSTON, Oklahoma 74650-



HERC                        HOBERT SERVICE              IDEAL GLASS AND SIGN
21900 EAST 96TH ST          PO BOX 2517                 530 ILLINOIS
BROKEN ARROW, Oklahoma 74014-0000
                            CAROL STREAM, Illinois 60132-2517
                                                        PAWNEE, Oklahoma 74058-0



HERITAGE MEDICAL EQUIPMENT  HOLLY EVANS                 IDEAL MARKETING GROUP
213 NORTH OAK AVENUE        44702 S. 34700 ROAD         PO BOX 141416
BROKEN ARROW, Oklahoma 74012-0000
                            PAWNEE, Oklahoma 74058-0000 IRVING, Texas 75014-0000



HIGH SPEED CAPITAL, LLC.        HORIZON SCIENTIFIC, INC.    IHEALTHCARE, INC
116 Nassaue Street              PO BOX 1797                 3901 NW 28TH ST, 2ND FLOO
Eight Floor                     SUMMERVILLE, South Carolina 29484-0000
                                                            MIAMI, Florida 33142-000
New York, NY 10038


High Speed Capital, LLC.        HOSPIRA WORLDWIDE INC        IKON FINANCIAL SERVICES
c/o Vadim Serebro, Esq.         75 REMITTANCE SUITE 6136     PO BOX 650016
55 Broadway, 3rd Floor          CHICAGO, Illinois 60675-6136 DALLAS, Texas 75265-0000
New York, NY 10006
IKON OFFICE SOLUTIONS
      Case 19-01697-5-JNC Doc 1INTEGRITY    BIOMEDICAL
                                 Filed 04/01/19          SERVICES
                                                Entered 04/01/19  JAMIE L Page
                                                                 15:12:05  CASE23 of 37
PO BOX 660342                  701 A SOUTH 11TH ST                14 EAGLE DRIVE
DALLAS, Texas 75266-0342       BROKEN ARROW, Oklahoma 74012-0000  KAW CITY, OK 74641



IKON OFFICE SOLUTIONS            IntelliHARTx, LLC                JANICE R LYONS
PO BOX 660342                    PO Box 360                       219 DONNING AVENUE
DALLAS, Texas 75266-0342         Findlay, Ohio 45839-0360         MOUNT AYR, IA 50854



IMAGENET                    J PHILIP LOCK               JARROD BELTZ
913 N BROADWAY AVE          8113 E NORMAN STREET        401 S 5TH
OKLAHOMA CITY, Oklahoma 73102-0000
                            BROKEN ARROW, Oklahoma 74014-0000
                                                        FAIRFAX, OK 74637



IN-HOUSE LABS, LLC            J.A.SEXAUER               JASON L MORROW
16502 N PENNSYLVANIA AVE STE BPO BOX 404284             223 N 3rd Street
EDMOND, Oklahoma 73012-0000 ATLANTA, Georgia 30384-0000 RALSTON, OK 74650



INDIAN ELECTRIC COOPR FMH   JACLYN K ROLLINS                      JEREMY D WIKEL
PO BOX 49                   251 W ELM STREET                      523 W 9TH STREET
CLEVELAND, Oklahoma 74020-0049
                            FAIRFAX, OK 74637                     HOMINY, OK 74035



INFOLAB INC                 JAMES C DRYMON                        JHP PHARMACEUTICALS, LLC
PO BOX 1309                 200 S 7TH                             ONE UPPER POND ROAD
CLARKSDALE, Mississippi 38614-0000
                            FAIRFAX, OK 74637                     BLDG D 4RD FLOOR
                                                                  PARSIPPANY, New Jersey 0


INFOLAB INC                 JAMES D NOBLE                JILL L MCCONNELL
PO BOX 1309                 3450 BROOKLYN AVE            1233 S 1ST STREET
CLARKSDALE, Mississippi 38614-0000
                            SEDALIA, Missouri 65301-0000 BLACKWELL, OK 74631



INGAUGE HEALTHCARE SOLUTIONS JAMES GIRVIN               JIMMY GRIGG
5076 WINTERS CHAPEL ROAD     102 S SHERRY AVENUE        321 N MAIN
ATLANTA, Georgia 30360-0000 NORMAN, Oklahoma 73069-0000 FAIRFAX, Oklahoma 74637-



INGENIX INC                 JAMES GRAHAM                 JOHN B PANGBURN
PO BOX 27116                PO BOX 265                   P.O.BOX 2537
SALT LAKE CITY, Utah 84127-0116
                            FAIRFAX, Oklahoma 74637-0000 PONCA CITY, OK 74602



INSTRUMENTATION LABORATORY  JAMES I GRAHAM                        JOHNSON CONTROLS FIRE PRL
PO BOX 347934               348586 E PARKSIDE AVENUE              DEPT CH 10320
Pittsburgh, Pennsylvania 15251-4934
                            PAWNEE, OK 74658                      PALATINE, Illinois 60055
JOSHUACase
       FORREST
           19-01697-5-JNC Doc 1KATHERINE    J HAYNES
                                 Filed 04/01/19                   KENNETH Page
                                                Entered 04/01/19 15:12:05  E SHEPARD
                                                                               24 of 37
4314 N 33RD CT                 10322 ACME ROAD                    7355 E 111TH PLACE S
BROKEN ARROW, Oklahoma 74429-0000
                               SHAWNEE, OK 74804                  BIXBY, OK 74008



JOSHUA GOODSELL              KATHY BROCK                  KIMBERLY E NOBLE
PO BOX 8                     40 HOSPITAL RD               3450 BROOKLYN
MARAMEC, Oklahoma 74045-0000 FAIRFAX, Oklahoma 74637-0000 SEDALIA, MO 65301



JOYCE COLLINS                   KATHY BROCK                      KIMBERLY J TILLEY
50950 E 4550 RD                 46515 US HWY 60                  357750 E 5200 ROAD
PAWNEE, OK 74058                BURBANK, OK 74633                MARAMEC, OK 74045



JULIA SMITH                  KAW LAKE ASSOCIATION        KIMBERLY L NAVRATH
217 NORTH 2ND STREET         3517 LAKE ROAD              350658 E. 1020 RD
FAIRFAX, Oklahoma 74637-0000 PONCA CITY, Oklahoma 74604-0000
                                                         PRAGUE, OK 74864



JULIA SMITH                     KAYDEE M CERISE                  KINKOS
217 N 2ND                       3042 HUNT RD                     942 S. Shady Grove Road
FAIRFAX, OK 74637               PONCA CITY, OK 74604             Memphis, TN 38120



JUNIOR'S LOCK & ALARM       KAYLA BARNARD               KRAFT PEST CONTROL, LLC
100 E GRAND AVE             20184 E 38TH STREET S       45551 S 352RD
PONCA CITY, Oklahoma 74601-0000
                            BROKEN ARROW, Oklahoma 74104-0000
                                                        PAWNEE, Oklahoma 74058-0



JUSTIN I BEATHARD               KAYLA L SCOTT                    KRISTA D LAMB
2510 BLUESTEAM RD               2416 STATE HIGHWAY 18            301 N 4TH STREET
PONCA CITY, OK 74604            FAIRFAX, OK 74637                FAIRFAX, OK 74637



KAREN S COOK                    KCI USA INC                      KRISTIN BROCK
500 S TALLCHIEF DR.             PO Box 301557                    2008 JOE STREET
FAIRFAX, OK 74637               Dallas, Texas 75303-1557         PONCA CITY, OK 74601



KARI P TURNER                   KELI R MASHBURN                  KRISTIN GRIESEL
1108 3RD STREET                 300 S 7th STREET                 40 HOSPITAL ROAD
PAWNEE, OK 74058                FAIRFAX, OK 74637                FAIRFAX, Oklahoma 74637-



KASEY S BROWN                   KELLY S MARTIN                   KRISTIN L GRIESEL
46150 E OLD HWY 64              171 BIG BEAR TRAIL               607 ASH STREET
PAWNEE, OK 74058                MOUNT AIRY, NC 27030             PAWNEE, OK 74058
KRISTYCase
       R TERRY
           19-01697-5-JNC   Doc 1LARRY
                                   Filed WATSON                     LOCK TELECOM
                                         04/01/19 Entered 04/01/19 15:12:05 Page 25NETWORKS
                                                                                    of 37
172 SOUTH 1ST STREET             2513 WINDSOR RD                    8113 E NORMAN STREET
RALSTON, OK 74650                PONCA CITY, Oklahoma 74601-1607    BROKEN ARROW, Oklahoma 7



KYANNE M WELCH                  LAURA S RENFROW                 LOCKE SUPPLY
138 RICHARDSON ADDITION         400 EAST 13TH STREET            PO BOX 24980
FAIRFAX, OK 74637               PAWHUSKA, OK 74056              OKLAHOMA CITY, Oklahoma



KYLE WOODERSON              LEAH M EHLER                        LOCKTON COMPANIES, LLC
6301 S DATE AVE             441 S. TALLCHIEF DRIVE              PO BOX 802707
BROKEN ARROW, Oklahoma 74011-0000
                            FAIRFAX, OK 74637                   C/O COMMERCE BANK
                                                                KANSAS CITY, Missouri 64


KYLE WOODERSON              LEGACY CONSULTING SERVICES  LOVE, BEAL & NIXON P.C.
6301 S DATE AVE             1714 PLATT PLACE            PO BOX 32738
BROKEN ARROW, Oklahoma 74011-0000
                            MONTGOMERY, Alabama 36117-0000
                                                        ATTN: ACCOUNTING DEPARTM
                                                        OLKAHOMA CITY, Oklahoma


LAB SAFETY SUPPLY           LIBERTY MUTUAL INSURANCE    LOWES FMH
PO BOX 5004                 PO BOX 0569                 PO BOX 530954
JANESVILLE, Wisconsin 53547-5004
                            CAROL STREAM, Illinois 60132-0569
                                                        ATLANTA, Georgia 30353-0



LAB SAFETY SUPPLY           LINDA THOMPSON                      LSL Industries, Inc.
PO BOX 5004                 PO BOX 276                          PO BOX 825
JANESVILLE, Wisconsin 53547-5004
                            FAIRFAX, OK 74637                   Northbrook, Illinois 600



LABCORP                     LINDE HEALTHCARE STAFFING, INC
                                                         MACKS FURNITURE
PO BOX 12140                PO BOX 915241                113 N BROADWAY
BURLINGTON, North Carolina 27216-0000
                            DALLAS, Texas 75391-5241     CLEVELAND, Oklahoma 7402



LABSCO                          LINDSAY L.BARRETT               MACKS FURNITURE
PO BOX 670269                   347751 E. 4900 RD.              113 N BROADWAY
DALLAS, Texas 75267-0269        PAWNEE, OK 74058                CLEVELAND, Oklahoma 7402



LANDAUER INC                 LOCK SHOP                   MADISON MEDICAL
PO BOX 809051                215 S. MAIN                 PO BOX 187
CHICAGO, Illinois 60680-9051 BLACKWELL, Oklahoma 74631-0000
                                                         FAIRFAX, Oklahoma 74637-



LANDAUER INC                 LOCK TELECOM NETWORKS       MAINE STANDARDS COMPANY,L
PO BOX 809051                8113 E NORMAN STREET        221 US ROUTE 1
CHICAGO, Illinois 60680-9051 BROKEN ARROW, Oklahoma 74014-0000
                                                         CUMBERLAND FORESIDE, Mai
MAITLAND SEMINARS
      Case 19-01697-5-JNC Doc 1MARY
                                 FiledMCKENZIE                    MEDLINE Page
                                       04/01/19 Entered 04/01/19 15:12:05  INDUSTRIES
                                                                               26 of 37 INC
645 HAMILTON AVE               657 CR 5451                        PO BOX 121080
MATTITUCK, New York 11952-0000 HOMINY, OK 74035                   DEPT 1080
                                                                  DALLAS, Texas 75312-0000


MALISSA D MACKENZIE            MATTHEW L HANEY                 MEDTRONIC USA
P.O. BOX 59                    11014 S OAK AVENUE              PO BOX 848086
50338 S 349 RD.                JENKS, OK 74037                 DALLAS, Texas 75284-8086
PAWNEE, OK 74058


MARCUS S ELFVING               MCKESSON CORP               MEDUSIND INC.
805 BRENTWOOD DRIVE            4012 SOUTH PURDUE           MAIL CODE: 11 058
PONCA CITY, OK 74601           OKLAHOMA CITY, Oklahoma 73179-0000
                                                           PO BOX 70280
                                                           PHILADELPHIA, Pennsylvan


MARIO SMITH                 McKESSON MEDICAL SURGICAL   MELISSA MCGEE
PO BOX 2733                 PO BOX 634404               2020 E 56TH AVE
STILLWATER, Oklahoma 74076-0000
                            CINCINNATI, Ohio 45263-4404 STILLWATER, Oklahoma 740



MARK A WOHL                    MCQUEEN LABS                 MEMORY CURRY
5722 E 33RD COURT              1965 KNIGHTSBRIDGE RD        116 S 5TH
TULSA, Oklahoma 74135-0000     DANVILLE, Indiana 46122-0000 FAIRFAX, Oklahoma 74637-



MARKETLAB INC               MED-PRO DISTRIBUTORS, LLC          Merchant Advance
6850 SOUTHBELT DR           DEPT 134                           c/o Joe Lieberman, Esq.
CALEDONIA, Michigan 48316-7680
                            PO BOX 14910                       815 Central Avenue
                            HUMBLE, Texas 77347-4910           Lawrence, NY 11559


MARRIOT                     MEDASSURE                   Merchant Advance
3233 NW EXPRESSWAY          1013 S GIRLS SCHOOL ROAD    90 State St.
OKLAHOMA CITY, Oklahoma 73112-0000
                            INDIANAPOLIS, Indiana 46231-0000
                                                        Suite 700 Office 40
                                                        Albany, NY 12207


MARY E SMITH/CVC HEALTH CARE LLC
                             MEDASSURE HEARTLAND, LLC    MERRY XRAY CORPORATION
W7844 HOPE LAKE ROAD         920 E. COUNTY LINE ROAD     PO BOX 471099
LAKE MILLS, Wisconsin 53551-0000
                             SUITE 102                   TULSA, Oklahoma 74147-10
                             LAKEWOOD, New Jersey 08701-0000


MARY L JORDAN                  MEDICAL EDUCATION RESOURCE   MERRY XRAY CORPORATION
8078 DOGA CREEK RD             9785 MAROON CIRCLE SUITE 100 PO BOX 471099
FAIRFAX, OK 74637              ENGLEWOOD, Colorado 80112-0000
                                                            TULSA, Oklahoma 74147-10



Mary Mckenzie               MEDICAL INVENTORY CONTROL   MESIROW INSURANCE SERVIC
657 County road 5451        12400 N SANTE FE AVE        353 NORTH CLARK STREET
Hominy, Oklahoma 74035-0000 OKLAHOMA CITY, Oklahoma 73114-0000
                                                        CHICAGO, Illinois 60654-
MESIROW INSURANCE
      Case          SERVICES
           19-01697-5-JNC  Doc 1MODULAR   SPACE CORPORATION
                                  Filed 04/01/19                   NEWS PRESS
                                                 Entered 04/01/19 15:12:05 PageINC
                                                                                27 of 37
353 NORTH CLARK STREET          12603 COLLECTIONS CENTER DRIVENEWSPAPER HOLDINGS INC
CHICAGO, Illinois 60654-0000 CHICAGO, Illinois 60693-0000 PO BOX 2288
                                                                   STILLWATER, Oklahoma 740


MICHAEL D MARTIN               MOLLY K PARTEE                  NICHOLE BEAVERS
4537 KIMBERLY WAY              300 N 12TH                      PO BOX 20
WILMINGTON, NC 28403           PONCA CITY, OK 74601            RALSTON, Oklahoma 74650-



MICHAEL J TURNER               MONICA A WOODS                  NICHOLE M BEAVERS
16112 WIND CREST WAY           250 ROBERTSON                   347 N. 2ND
EDMOND, OK 73013               FAIRFAX, OK 74637               RALSTON, OK 74650



MICHAEL S SCALF                MONICA D HAU                    NOA MEDICAL INDUSTRIES, I
7365 EAST 119 PLACE SOUTH      737 ELM STREET                  801 TERRY LANE
BIXBY, OK 74008                PERRY, OK 73077                 WASHINGTON, Missouri 630



MIKE & AMY SMITH, LLC        MONICA HAU                        NORTH CENTRAL PUMP
500 N MAIN                   1424 CHIMNEY HILL RD              3912 SANTA FE
PO BOX 157                   YUKON, Oklahoma 73099-0000        PONCA CITY, Oklahoma 746
FAIRFAX, Oklahoma 74637-0000


MIKE DRAPER                    MORTARA INSTRUMENT, INC     NORTHERN OKLAHOMA COLLEG
10231 MERTON                   7865 N 86TH ST              PO Box 2300
WICHITA, Kansas 67209-0000     MILWAUKEE, Wisconsin 53224-0000
                                                           100 S. University
                                                           Enid, Oklahoma 73702-000


MILLER EMS, LLC              MVAP MEDICAL SUPPLIES, INC  NOVITAS SOLUTIONS 37-131
PO BOX 65                    1415 LAWRENCE DRIVE         1800 CENTER STREET
MEDFORD, Oklahoma 73759-0000 SUITE A                     CAMPHILL, Pennsylvania 1
                             NEWBURY PARK, California 91320-0000


MIRANDA GRAHAM               MYLES W MINOR                     NOVITAS SOLUTIONS- PART A
40 HOSPITAL RD               140 S 5TH STREET                  ATTN: CASHIER
FAIRFAX, Oklahoma 74637-0000 FAIRFAX, OK 74637                 2020 TECHNOLOGY PKWY #100
                                                               MECHANICSBURG, Pennsylva


MIRANDA GRAHAM                 NATIONAL BUSINESS FURNITURE OFFICE DEPOT
624 S 7th                      PO BOX 514052               PO BOX 660113
FAIRFAX, OK 74637              MILWAUKEE, Wisconsin 53203-3452
                                                           DALLAS, Texas 60680-1040



MMI, LLC                    NEUROCOM INTERNATIONAL INC   OHA OKLAHOMA HOSPTL ASSO
1804 LEAWOOD CT             95705 E LAWNFIELD RD         4000 LINCOLN BLVD
EDMOND, Oklahoma 73034-0000 CLACKAMAS, Oregon 97015-0000 OKLAHOMA CITY, Oklahoma
OK BUREAU
      CaseOF  NARCOTICS & Doc 1OKLA
           19-01697-5-JNC        FiledOSTEOPATHIC  ASSOCIATION
                                       04/01/19 Entered           OKLAHOMA
                                                        04/01/19 15:12:05   NOTARY
                                                                          Page       DISCOUNTA
                                                                               28 of 37      C
419 NE 38TH STREET             4848 N LINCOLN BLVD                PO BOX 2725
OKLAHOMA CITY, Oklahoma 73105-0000
                               OKLAHOMA CITY, Oklahoma 73105-3335 OKLAHOMA CITY, Oklahoma



OK CENTRALIZED SUPPORT REGISTRY
                             OKLAHOMA ADVANTAGE STOREHOUSE,
                                                          OKLAHOMA
                                                            LLC     ON CALL
PO BOX 268809                403 N MAIN STREET            PO BOX 2041
OKLAHOMA CITY, Oklahoma 73126-0000
                             FAIRFAX, Oklahoma 74637-0000 STILLWATER, Oklahoma 740



OK EMPLOYMENT SECURITY COMMISS
                             OKLAHOMA ASSOCIATION OF HEALTH
                                                          OKLAHOMA SECRETARY OF ST
PO BOX 52004                 CARE PROVIDERS               2300 N LINCOLN BLVD ROOM 1
OKLAHOMA CITY, Oklahoma 73152-2004
                             200 NE 28TH                  OKLAHOMA CITY, Oklahoma
                             OKLAHOMA CITY, Oklahoma 73105-0000


OK GUARANTEED STUDENT LOAN    OKLAHOMA BLOOD INSTITUTE    OKLAHOMA STATE BOARD OF M
                                                                                  L
C/O NCO FINANCIAL SYSTEMS, INCDEPT 96-0115                101 NE 51ST ST
PO BOX 15109                  OKLAHOMA CITY, Oklahoma 73196-0115
                                                          OKLAHOMA CITY, Oklahoma
WILMINGTON, Delaware 19850-5109


OK ST BOARD OF PHARMACY     OKLAHOMA BLOOD INSTITUTE    OKLAHOMA TAX COMMISSION
4545 LINCOLN PLAZA, STE 112 1001 N LINCOLN BLVD         2501 N LINCOLN BLVD
OKLAHOMA CITY, Oklahoma 73105-3413
                            OKLAHOMA CITY, Oklahoma 73104-0000
                                                        OKLAHOMA CITY, Oklahoma



OK ST UNIV COLLEGE OF OSTEOPATHIC
                             OKLAHOMA
                                  MEDICI
                                       DEPT OF LABOR   ONCSS
1111 W 17TH STREET           3017 N STILES, STE 100    PO BOX 1299
TULSA, Oklahoma 74107-1898 OKLAHOMA CITY, Oklahoma 73105-0000
                                                       PAWHUSKA, Oklahoma 74056



OK STATE BOARD OF MED LICENSUROKLAHOMA DIETETIC ASSOCIATIONOPTA
PO BOX 18256                  601 S WASHINGTON             PO BOX 5354
OKLAHOMA CITY, Oklahoma 73154-0256
                              #264                         EDMOND, Oklahoma 73083-0
                              STILLWATER, Oklahoma 74074-4539


OK STATE DEPT OF HEALTH     OKLAHOMA EMPLOYMENT SECURITY OPTI
                                                         COMMISSIONS
                                                              MEDICAL SYSTEMS INC
PO BOX 268823               PO BOX 52925                 PO BOX 932005
OKLAHOMA CITY, Oklahoma 73126-8823
                            OKLAHOMA CITY, Oklahoma 73152-0925
                                                         ATLANTA, Georgia 31193-2



OKAHSA                       OKLAHOMA HEALTHCARE         ORTHO CLINICAL DIAGNOSTI
PO BOX 1383                  2401 NW 23RD ST, SUITE 1A   5972 COLLECTIONS CENTER D
EL RENO, Oklahoma 73036-0000 OKLAHOMA CITY, Oklahoma 73107-0000
                                                         CHICAGO, Illinois 60693-



OKLA OSTEOPATHIC ASSOCIATION OKLAHOMA NATURAL GAS COMPANY OSTEOPOROSIS SERVICES
4848 N LINCOLN BLVD          PO BOX 219296                2921 SW WANAMAKER DRIVE
OKLAHOMA CITY, Oklahoma 73105-3335
                             KANSAS CITY, Missouri 64121-9296
                                                          TOPEKA, Kansas 66614-000
OSTEOPOROSIS  SERVICES
      Case 19-01697-5-JNC Doc 1PASSPORT    HEALTH
                                 Filed 04/01/19   COMM 04/01/19 15:12:05
                                                Entered          PAWNEE CHIEF
                                                                         Page 29 of 37
2921 SW WANAMAKER DRIVE        PO BOX 886133                     PO BOX 307
TOPEKA, Kansas 66614-0000      LOS ANGELES, California 90088-6133PAWNEE, Oklahoma 74058-0



OSU MEDICAL CENTER             PATENTIA INC                 PAWNEE COMMUNITY DIRECTO
ATTN: FINANCE DEPT             103 BOULDER DR               PO BOX 655
PO BOX 2887                    IRONTON, Missouri 63650-0000 PAWNEE, Oklahoma 74067-0
TULSA, Oklahoma 74127-0000


OSU FOUNDATION              PATIENT TELEPHONE SUPPLY LLC PAWNEE HILLCREST PHARMAC
400 S MONROE                1022 BRIARRIDGE DRIVE        539 6TH ST
STILLWATER, Oklahoma 74074-0000
                            BATON ROUGE, Louisiana 70810-0000
                                                         PAWNEE, Oklahoma 74058-0



OSU-CHS ADJUNCT REFUNDS        PATRIOT PLACEMENT STAFFING LLC
                                                            PAWNEE PUBLIC SCHOOL
ATTN: OFFICE OF THE BURSAR     2105 BRIARWOOD DRIVE         615 Denver Street
700 N GREENWOOD AVE            AMARILLO, Texas 79124-0000 Pawnee, Oklahoma 74058-0
TULSA, Oklahoma 74106-0700


OUHSC, COLLEGE OF MEDICINE  PATTERSON MEDICAL           PAWNEE TRUE VALUE LUMBER
PO BOX 26901                28100 TORCH PKWY #700       405 SIXTH STREET
SCB 223                     WARRENVILLE, Illinois 60555-3938
                                                        PAWNEE, Oklahoma 74058-0
OKLAHOMA CITY, Oklahoma 73126-0901


OWENS & MINOR                  PAULA GREEN                 PC MALL SALES
PO BOX 841420                  402 ELM ST                  FILE 55327
DALLAS, Texas 75284-1420       PAWNEE, Oklahoma 74058-0000 LOS ANGELES, California



PACIFIC MEDICAL LLC         PAULA J MCINTURF                  PEAK DEVELOPMENT RESOURC
32981 Calle Perfecto        606 PARK STREET                   PO BOX 13267
San Juan Capistrano, California
                            PAWNEE,
                                92675-00
                                     OK 74058                 RICHMOND, Virginia 23225



PAGE PLUS INC                  PAULA STAPLES                  PERSONNEL CONCEPTS
10222 E 41ST ST                401 S 7TH                      PO BOX 5750
TULSA, Oklahoma 74146-0000     FAIRFAX, OK 74637              CAROL STREAM, Illinois 6



PALACE GROCERY               PAWNEE BILL MEMORIAL RODEO  PESI, INC
201 N MAIN                   613 HARRISON                PESI HEALTHCARE
FAIRFAX, Oklahoma 74637-0000 PAWNEE, Oklahoma 74056-0000 PO BOX 900
                                                         EAU CLAIRE, Wisconsin 54


PARKER MEDICAL              PAWNEE CHAMBER OF COMMERCE  PETER W. BROLICK
2401-C DISTRIBUTION ST      613 HARRISON STREET         Riggs, Abney, Neal, TurpeO
                                                                                 L
                                                                                 &
CHARLOTTE, North Carolina 28203-0000
                            PAWNEE, Oklahoma 74058-0000 502 W. 6th Street
                                                        TULSA, OK 74119
PETTY CASH FAIRFAX HOSPITAL
      Case 19-01697-5-JNC Doc 1PONCA
                                 Filed CITY  MED Entered
                                       04/01/19   CENTER04/01/19
                                                         VIA      PRINTGLOBE,
                                                                 15:12:05      INC.
                                                                          Page 30 of 37
40 HOSPITAL RD                 1900 NORTH 14TH STREET             PO BOX 975659
FAIRFAX, Oklahoma 74637-0000 PONCA CITY, Oklahoma 74601-0000      DALLAS, Texas 75397-5659



PHILLIP T PRICE                PONCA CITY MED CENTER VIA   PRIORITY PHARMACEUTICALSI
604 N 4TH                      1900 NORTH 14TH STREET      4040 SORRENTO VALLEY BLVD
MARLOW, OK 73055               PONCA CITY, Oklahoma 74601-0000
                                                           STE D
                                                           SAN DIEGO, California 92


PHYLLIS K PILCHER              PONCA CITY NEWS             PRN FUNDING, LLC
19941 CR 5451                  300 N 3RD                   PO BOX 637924
FAIRFAX, OK 74637              PONCA CITY, Oklahoma 74602-0000
                                                           CINCINNATI, Ohio 45263-7



PHYSICIAN MANPOWER TRAINING COMMISSION
                             PONCA GLASS INC             PROGRESSIVE THERAPY EDUCI
5500 NORTH WESTERN AVE       300 WEST HIGHLAND           8100 FOREST PARK DRIVE
SUITE 201                    PONCA CITY, Oklahoma 74601-4112
                                                         SUITE 201
OKLAHOMA CITY, Oklahoma 73118-0000                       PARKVILLE, Missouri 6415


PHYSICIANS' DESK REFERENCE  POSTMASTER                   PSS - DALLAS
PO BOX 824683               PO BOX FEE PAYMENT           PO BOX 846260
PHILADELPHIA, Pennsylvania 19182-4683
                            FAIRFAX, Oklahoma 74637-0000 DALLAS, Texas 75284-6260



PHYSIO-CONTROL, INC           PRAXIS                      PUSH-PEDAL-PULL
12100 COLLECTIONS CENTER DRIVE5825 CALLAGHAN RD STE 203   9934 S RIVERSIDE PKWY
CHICAGO, Illinois 60693-0000 SAN ANTOINO, Texas 78228-0000TULSA, Oklahoma 74137-00



PICCPROS, LLC                  PRECISION DYNAMICS CORPORATION
                                                            Q & D TRANSCRIPTION SERVI
7827 S GARY PL                 4193 SOLUTIONS CENTER        4 MCKISSIC CREEK ROAD
TULSA, Oklahoma 74136-0000     CHICAGO, Illinois 60677-4001 BENTONVILLE, Arizona 727



PIONEER TECHNOLOGY CENTER 907PRECISION DYNAMICS CORPORATION
                                                          QUALITY SYSTEMS
2101 N ASH                   4193 SOLUTIONS CENTER        PO BOX 511449
PONCA CITY, Oklahoma 74601-0000
                             CHICAGO, Illinois 60677-4001 LOS ANGELES, California



PLICO PHY LIABILITY INS CO  PREMIER CARE OKLAHOMA INC          QUICKMEDICAL
PO BOX 268988               13810 CHAMPION FOREST DRIVE        30200 SE 79TH ST, SUITE 1
ATTN: ACCOUNTING            SUITE 202                          ISSAQUAH, Washington 980
OKLAHOMA CITY, Oklahoma 73126-0000
                            HOUSTON, Texas 77069-0000


PMIC                        PRIMARY PHARMACEUTICALS INC        QUILL CORPORATION
4727 Wilshire Boulevard     273 AZALEA ROAD SUITE 2-321        PO BOX 37600
Los Angeles, California 90010-0000
                            MOBILE, Alabama 36609-0000         ACCT#7329061
                                                               PHILADELPHIA, Pennsylvan
R & D BATTERIES
      Case 19-01697-5-JNC Doc 1REGIONAL    MEDICAL
                                 Filed 04/01/19    LABORATORY
                                                Entered           RICHARD Page
                                                        04/01/19 15:12:05  STEEL
                                                                               31 of 37
PO BOX 5007                    DEPT 2821                          24288 N 2990 Rd.
BURNSVILLE, Minnesota 55337-0000
                               TULSA, Oklahoma 74182-0000 Bartlesville, Oklahoma 7



RACHELE C QUINONES            RELIANCE STANDARD LIFE INSURANCE
                                                           RICKY EMMONS
12900 STONECREST LANE         17103 Preston Road           6601 N. Broadway
OKLAHOMA CITY, OK 73142       Suite 120                    Guthrie, Oklahoma 73044-
                              Dallas, TX 75248


RADIATION SERVICES & CONSULTAN
                             RELIANCE WHOLESALE          RICOH USA, INC
PO BOX 157                   DEPT #0445                  PO BOX 660342
RIPLEY, Oklahoma 74062-0000 PO BOX 850001                DALLAS, Texas 75266-0342
                             ORLANDO, Florida 32885-0445


RANDY WILSON                RENEE A WEATHERFORD              ROBERT CLARK HLTH CENTER
1209 She She Ave            300 ECHO LANE                    212 N MAIN
Hominy, Oklahoma 74035-0000 MORRISON, OK 73061               FAIRFAX, Oklahoma 74637-



RCHA, LLC                    RENEE WEATHERFORD            ROBIN A ROBERTS
1100 MAIN STREET, SUITE 2350 FAIRFAX COMMUNITY HOSPITAL   50751 S. 347 RD
KANSAS CITY, Missouri 64105-0000
                             FAIRFAX, Oklahoma 74637-0000 PAWNEE, OK 74058



REBECCA JOY SPARKS            RESPIRATORY MAINTENANCE INC ROBISON MED RESOURCE GRP
203 MAIN BOX 50               12312 BIRCH STREET          PO BOX 849
RALSTON, OK 74650             OVERLAND PARK, Kansas 66209-0000
                                                          OOLOGAH, Oklahoma 74053-



REBOOT, INC                  RESPIRONICS INC             RONA STACY RHIT
PO BOX 775535                PO BOX 405740               PO BOX 204
CHICAGO, Illinois 60677-0000 ATLANTA, Georgia 30384-5740 HOWE, Oklahoma 74940-000



RED RIVER CREDIT            REVCYCLE+, INC                   ROY EMMONS
101 W GRAND                 DEPT 3142                        4028 Driftwood Circle
PONCA CITY, Oklahoma 74601-0000
                            PO BOX 123142                    Yukon, Oklahoma 73099-00
                            DALLAS, Texas 75312-3142


REDLANDS OFFICES SOLUTIONS LLC
                             RHONDA R JIM                    ROY EMMONS
403 N MAIN STREET            612 CLEVELAND STREET            5664 S 81 W Avenue
FAIRFAX, Oklahoma 74637-0000 PAWNEE, OK 73058                Tulsa, OK 74107



REFLECT WINDOW & DOOR         RICHARD E STEEL                RR DONNELLEY
8711 - 53 AVENUE              24288 N 3990 RD                PO BOX 730216
EDMONTON, Alberta T6E5E9      BARTLESVILLE, OK 74006         DALLAS, Texas 76373-0216
RYAN MADISON
       Case 19-01697-5-JNC Doc 1SETH
                                  FiledCOOKERLY                    SHRED ITPage
                                        04/01/19 Entered 04/01/19 15:12:05   OK 32
                                                                                CITY
                                                                                   of 37
300 S 7TH ST                    5021 E. 104TH                      PO BOX 101007
FAIRFAX, Oklahoma 74637-0000 PERKINS, Oklahoma 74059-0000 PASADENA, California 911



RYAN S MADISON                SHARE CORP                  SIEMENS WATER TECHNOLOGIL
300 S. 7TH STREET             A.R.                        PO BOX 360766
FAIRFAX, OK 74637             PO BOX 245013               PITTSBURGH, Pennsylvania
                              MILWAUKEE, Wisconsin 53224-9513


SAFETY 1ST COMPANY          SHARED MEDICAL SERVICES INC SIMPLEXGRINNELL LP
410 BUCKNER RIDGE LN        209 LIMESTONE PASS          DEPT CH 10320
MADISONVILLE, Kentucky 42431-0000
                            COTTAGE GROVE, Wisconsin 53527-0000
                                                        PALANTINE, Illinois 6005



SAMMONS PRESTON              SHARON F HOLLAND                SIMPLEXGRINNELL LP
PO BOX 93040                 11234 CR 3577                   DEPT CH 10320
CHICAGO, Illinois 60673-3040 ADA, OK 74820                   PALANTINE, Illinois 6005



SAYRE MEMORIAL HOSPITAL INC. SHARON S THOMASON               Sizewise Rentals, LLC
911 HOSPITAL DR.             172 ROBERTSON ADDITION RD       PO BOX 320
SAYRE, Oklahoma 73662-0000 FAIRFAX, OK 74637                 ELLIS, Kansas 67637-0000



SEAN SATTERFIELD              SHAUN D WILLARD                SLEEP MISSION, LLC
1614 DEAN AVE                 P.O. BOX 321                   7008 EAST 64TH PLACE
PONCA CITY, OK 74604          PAWNEE, OK 74058               TULSA, Oklahoma 74133-00



SED MEDICAL LABORATORIES    SHAUN WILLARD               SMITH & NEPHEW INC
PO BOX 27831                303 Lucy Gilmore Street     PO BOX 205651
ALBUQUERQUE, New Mexico 87125-7831
                            Pawnee, Oklahoma 74058-0000 DALLAS, Texas 75320-5651



SED MEDICAL LABORATORIES    SHELLEY J HUTCHISON              SOAPWARE, INC.
PO BOX 27831                P.O.BOX 61                       4220 N CROSSOVER RD
ALBUQUERQUE, New Mexico 87125-7831
                            RALSTON, OK 74650                FAYETTEVILLE, Arkansas 7



SELECTFORCE INC             SHERRY MCCONNELL                 SOUTHWEST MEDICAL EQUIPM
200 NW 66TH ST, STE 972     356 N 1ST                        21900 EAST 96TH STREET
OKLAHOMA CITY, Oklahoma 73116-0000
                            RALSTON, OK 74650                BROKEN ARROW, Oklahoma 7



SETH A COOKERLY               SHI HEADQUARTERS            SOUTHWEST VALUATION SERV
5021 E 104th                  290 DAVIDSON AVE            PO BOX 777
Perkins, OK 74059             SUMMERSET, New Jersey 08873-0000
                                                          MANFORD, Ohio 74044-0000
SPEARSCase
       FURNITURE  INC
           19-01697-5-JNC Doc 1STANDLEY    SYSTEMS,
                                 Filed 04/01/19      LLC04/01/19 15:12:05
                                                Entered           STEVE HURST
                                                                          Page 33 of 37
641 HARRISON STREET            PO BOX 460                         210 OAK STREET, #122
PAWNEE, Oklahoma 74058-0000 CHICKASHA, Oklahoma 73023-0000        POTEAU, Oklahoma 74953-0



SPECIALITY MEDICAL SYSTEMS  STAPLES ADVANTAGE            STILLWATER MEDICAL CENTE
PO BOX 412087               PO BOX 71217                 PO BOX 268905
KANSAS CITY, Missouri 64141-0000
                            CHICAGO, Illinois 60694-1217 OKLAHOMA CITY, Oklahoma



SPG Advance, LLC               Starla Allen                 STOLHAND HEATING & AIR
5306 New Utrecht Ave.          40 Hospital Rd               413 S 3RD
Brooklyn, NY 11219             Fairfax Community Hospital   PONCA CITY, Oklahoma 746
                               Fairfax, Oklahoma 74637-5084


SPG Advance, LLC               STARLA M ALLEN                  STREETS, LLC
5306 New Utrecht Ave           803 N. RIVIERA DR               100 SE 25TH STREET
Brooklyn, NY 11219             CLEVELAND, OK 74020             OKLAHOMA CITY, Oklahoma



SPG Advance, LLC.              STATE OF OK DEPT OF LABOR   SUE MARTIN
c/o Ariel Bouskila, Esq.       3017 NORTH STILES, STE 100  PO BOX 355
1330 6th Ave. Ste. 600B        OKLAHOMA CITY, Oklahoma 73105-0000
                                                           FAIRFAX, Oklahoma 74637-
New York, NY 10019


SPIRIT SHOP 685282          State of OK-OSU Center for Health
                                                         SUMMIT
                                                              Scienc
                                                                 PROFESSIONAL EDUC
PO BOX 535816               700 N Greenwood              PO BOX 908
GRAND PRAIRIE, Texas 75053-0000
                            Tulsa, Oklahoma 74106-0000 FRANKLIN, Tennessee 3706



SPORTS PROMOTION NETWORK    STATE OF OKLAHOMA/ OK STATE REGENTS
                                                         SUN DATA
                                                                OFSUPPLY
                                                                   H
PO BOX 200548               655 RESEARCH PARKWAY         3250 WILSHIRE BLVD
ARLINGTON, Texas 76006-0000 SUITE 200                    STE 1620
                            OKLAHOMA CITY, Oklahoma 73104-3603
                                                         LOS ANGELES, California


SPORTS PROMOTION NETWORK    STERICYCLE                  SUN LOAN CO
PO BOX 200548               PO BOX 6575                 1806 N 5TH ST
ARLINGTON, Texas 76006-0000 CAROL STREAM, Illinois 60197-6575
                                                        PONCA CITY, Oklahoma 746



ST JOHN COMPANIES           STERILMED, INC              SUPERBSERV, INC
PO BOX 51263                11400 73RD AVENUE NORTH     1501 NE DEER CT.
LOS ANGELES, California 90051-5563
                            MAPLE GROVE, Minnesota 55369-0000
                                                        LEE'S SUMMIT, Missouri 6



STACEY L BURTNER               STERIS CORPORATION           SupplyWorks
1813 N.E. WOODLAND             LOCKBOX 771652               701 San Marco Blvd
PONCA CITY, OK 74604           1652 SOLUTION CENTER         Jacksonville, Florida 32
                               CHICAGO, Illinois 60677-1006
SWARTZCase
       MARKETING  & CONSULTING
           19-01697-5-JNC Doc 1TERRI
                                 Filed CARTWRIGHT                 THERMCO Page
                                       04/01/19 Entered 04/01/19 15:12:05  PRODUCTS,
                                                                               34 of 37 INC.
23404 E 88TH STREET            313 N 5TH                          10 MILLPOND DRIVE, UNIT #
LEE'S SUMMIT, Missouri 64064-0000
                               FAIRFAX, OK 74637                  LAFAYETTE, New Jersey 07



SYSCO FOOD SERVICES         TERRI J KOCH                        THERMO FISHER SCIENTIFIC(
                                                                                        L
PO BOX 1127                 188 ROBERTSON RD                    PO BOX 842339
NORMAN, Oklahoma 73070-0000 FAIRFAX, OK 74637                   DALLAS, Texas 75284-2339



SYSMEX AMERICA INC           TERRI KOCH                   THOMAS ENGLE
28241 Network Place          118 ROBERTSON ADDITION RD    1102 W. MacArthur Street
CHICAGO, Illinois 60673-1282 FAIRFAX, Oklahoma 74637-0000 Shawnee, Oklahoma 74804-



TEDDI J WHITE                   TERRIE K COBLE                  THOMAS ENGLE
829 E.5TH                       1366 STATE HWY 18               201 S 7th Street
CUSHING, OK 74023               FAIRFAX, OK 74637               FAIRFAX, OK 74637



TEDDY H HOLT                    THE HOMINY NEWS PROGRESS    THREAT TRACK SECURITY, I
323 N REGAN                     PO BOX 38                   311 PARK PLACE BLVD, STE 3
HOMINY, OK 74035                HOMINY, Oklahoma 74035-0000 CLEARWATER, Florida 3375



TEKYARD LLC                 THE HOMINY NEWS PROGRESS    TIFFANY M BUTE
8324 PILLSBURY AVE S        PO BOX 38                   905 N PALM STREET
BLOOMINGTON, Minnesota 55420-0000
                            HOMINY, Oklahoma 74035-0000 PONCA CITY, OK 74601



TELEFLEX MEDICAL INCORPORATEDTHE LAB CONNECTION, LLC     TINA M MUNSON
550 E SWEDESFORD RD, STE 400 7313 MAYFLOWER PARK DR      310 S BENJAMIN ST
WAYNE, Pennsylvania 19087-0000
                             ZIONSVILLE, Indiana 46077-0000
                                                         STILLWATER, OK 74074



TERESA HESKETT               THE NATIONAL ALLIANCE OF RURAL
                                                          TINA
                                                            HOSPITALS
                                                               STEELE
40 Hospital Rd.              120 S Monroe Street          641 2ND ST NE
Fairfax, Oklahoma 74637-0000 Tallahassee, Florida 32301-0000
                                                          PAWNEE, Oklahoma 74058-0



TERESA HESKETT                  THE PAWNEE CLINIC           TINA STEELE
354250 E 5700 RD                529 6TH STREET              641 2ND STREET NORTHEAST
YALE, OK 74085                  PAWNEE, Oklahoma 74058-0000 PAWNEE, OK 74058



TERRA J SMITH                   THE REVIEW                   TMG
45959 S. 352 RD                 PO BOX 6                     1718 BRIARCREST DRIVE, ST1
PAWNEE, OK 74058                SHIDLER, Oklahoma 74652-0006 BRYAN, Texas 77802-0000
TOBIE E WRIGHT
      Case 19-01697-5-JNC   Doc 1TRANSAMERICA                       UNIPOWER
                                   Filed 04/01/19 Entered 04/01/19 15:12:05  Page 35 of 37
2128 FAIRFAX LAKE ROAD           FBO HMC/CAH CONSOLIDATED CONTRACT  1157 VALLEY
                                                                           # 803 PARK DRIVE #1
FAIRFAX, OK 74637                ATTN: PAYROLL PROCESSING           SHAKOPEE, Minnesota 5537
                                 WEST CHESTER, Ohio 45069-0000


TONI'S WESTSIDE HEALTHMART  TranscriptionGear, Inc.              UNITED LINEN UNIFORM SER
301 WEST GRAND AVE          7280 Auburn Road                     400 WEST FRANK PHILLIPS
PONCA CITY, Oklahoma 74601-0000
                            Concord, Ohio 44077-0000             BARTLESVILLE, Oklahoma 7



TONI'S WESTSIDE HEALTHMART  TREAT'S SOLUTIONS LLC                UNITED STATES TREASURY
301 WEST GRAND AVE          PO BOX 847
PONCA CITY, Oklahoma 74601-0000
                            ADA, Oklahoma 74821-0000



TONYA M CRINER                  TRI-TEC MEDICAL INC         UNIVERSAL HOSPITAL SVCS
200 N IRVING                    2255 GERMANTOWN ROAD SOUTH  %Allen Maxwell & Silver
PONCA CITY, OK 74601            GERMANTOWN, Tennessee 38138-0000
                                                            190 Sylvan Ave
                                                            Englewood Cliffs, New Je


TOWN OF FAIRFAX              TRIAD SERVICE COMPANY               UNIVERSAL HOSPITAL SVCS
150 E ELM                    4248 S 76TH AVE SUITE A             SDS 12-0940
PO BOX 399                   TULSA, Oklahoma 74145-0000          PO BOX 86
FAIRFAX, Oklahoma 74637-0000                                     MINNEAPOLIS, Minnesota 5


TRACY N SOUTTER                 TRIANIM HEALTH SERVICES      UNUM LIFE INS COMP OF AME
3750 S MAIN                     25197 NETWORK PLACE          PO BOX 409548
BLACKWELL, OK 74631             CHICAGO, Illinois 60673-0000 ATLANTA, Georgia 30384-9



TRACY SOUTTER               TRUCODE, LLC                UNUM LIFE INS COMP OF AME
3750 S MAIN STREET          150 BURFORD HOLLOW          PO BOX 409548
BLACKWELL, Oklahoma 74631-6711
                            ALPHARETTA, Georgia 30022-0000
                                                        ATLANTA, Georgia 30384-9



TRAILBLAZERS HEALTH ENTERPRISETULSA ADJUSTMENT BUREAU, INC UPS
8330 LBJ FREEWAY, EXECUTIVE CENTER
                              J. ANDREW
                                   III ENLOW, INC.         LOCKBOX 577
DALLAS, Texas 75243-1213      1508 SOUTH CARSON AVENUE     CAROL STREAM, Illinois 6
                              TULSA, Oklahoma 74119-0000


TrancriptionGear, Inc           U.S. BANK                        US MED-EQUIP, INC.
7280 Auburn Road                Bankruptcy/Recovery Dept.        PO BOX 41321
Concord, Ohio 44077-0000        PO Box 5229                      HOUSTON, Texas 77241-000
                                Cincinnati, OH 63179


TRANE U.S. INC.              UNIFORM STOP                US SPECIALITY LABS
PO BOX 98167                 1120 N DUCK STREET          11578 SORRENTO VALLEY ROA
CHICAGO, Illinois 60693-0000 SUITE F                     SUITE27
                             STILLWATER, Oklahoma 74075-0000
                                                         SAN DIEGO, California 92
US TRUSTEE PAYMENT CENTERDoc 1VSP
      Case 19-01697-5-JNC                                        WILLIAM Page
                                Filed 04/01/19 Entered 04/01/19 15:12:05  MADISON
                                                                              36 of 37
PO BOX 530202                 VISION SERVICE PLAN-IC             410 W BELAIR
ACCOUNT 661-11-44749          PO BOX 74529                       FAIRFAX, OK 74637
ATLANTA, Georgia 30353-0202 LOS ANGELES, California 90074-2529


VENDOR G USER                   VYNE EDUCATION LLC          WIN-CO FINANCE
                                9020 OVERLOOK BLVD, STE 140 416 W GRAND
                                BRENTWOOD, Tennessee 37027-0000
                                                            PONCA CITY, Oklahoma 746



VERIZON WIRELESS SERVICES LLCWALGREENS                    WINDSTREAM
PO BOX 660108                PO BOX 90484                 PO BOX 9001908
DALLAS, Texas 75266-0000     CHICAGO, Illinois 60696-0484 LOUISVILLE, Kentucky 402



VICTORIA SALAMY-SULLINS     WALLACH SURGICAL DEVICES    WOODLAND AG BOOSTERS
9713 GREYSTONE AVE          95 CORPORATE DRIVE          106 S 6TH
OKLAHOMA CITY, Oklahoma 73120-0000
                            TRUMBULL, Connecticut 06611-0000
                                                        FAIRFAX, Oklahoma 74637-



VICTORIA SALAMYSULLINS          WARDS AIR CONDITIONING, INC. WORKS & LENTZ OF TULSA, I
9713 GREYSTONE AVE              209 N 1ST                    1437 BOULDER STE 900
OKLAHOMA CITY, OK 73120         PONCA CITY, Oklahoma 74601-0000
                                                             TULSA, Oklahoma 74119-00



VIDACARE CORPORATION        WENDY L KINSER                       Z&Z MEDICAL, INC.
4350 LOCKHILL SELMA, STE 10 2681 CREEKVIEW ROAD                  1924 ADAMS STREET
SHAVANO PARK, Texas 78249-0000
                            OOLOGAH, OK 74053                    CEDAR Falls, Iowa 50613-



VIP TECHNOLOGY SOLUTIONS GROUP
                             WESTERN EQUIPMENT SALES    ZIMMER MEDIZIN SYSTEMS, C
12149 S. State Hwy 51        1620 E 7TH AVENUE          25 MAUCHLY
Coweta, Oklahoma 74429-0000 KENNEWICK, Washington 99337-0000
                                                        IRVINE, California 92618



VITACARE AT HOME MEDICAL    WEXFORD LABS, INC
1209 E PROSPECT AVENUE      325 LEFFINGWELL
PONCA CITY, Oklahoma 07460-1746
                            KIRKWOOD, Missouri 63122-0000



VOLENTE HEALTHCARE LLC      WHITE'S FOODLINER
4530 E SHEA BLVD SUITE #165 510 SEWELL AVE
PHOENIX, Arizona 85028-0000 PAWNEE, Oklahoma 74058-0000



VONCO MEDICAL PRODUCTS, INC WILLIAM C RICHARDS
1625 W CROSBY RD, STE 120    P.O. BOX 344
CARROLLTON, Texas 75006-0000 CARNEY, OK 74832
         Case 19-01697-5-JNC                          Doc 1 Filed 04/01/19 Entered 04/01/19 15:12:05                       Page 37 of 37
                                                                                                                                       4/01/19 3:10PM




                                                               United States Bankruptcy Court
                                                                     Northern District of Oklahoma
 In re      CAH Acquisition Company 12, LLC                                                                Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CAH Acquisition Company 12, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Health Acquisition CO, LLC,A West VA LLC

 HMC/CAH Consolidated, Inc. A Delaware Co




    None [Check if applicable]




 April 1, 2019                                                         /s/ Sam G. Bratton
 Date                                                                  Sam G. Bratton
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for CAH Acquisition Company 12, LLC
                                                                       Doerner, Saunders, Daniel & Anderson, L.L.P.
                                                                       Two West Second Street, Suite 700
                                                                       Tulsa, OK 74103-3117
                                                                       (918) 582-1211 Fax:(918) 591-5360
                                                                       sbratton@dsda.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
